966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.Anthony CROWELL, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
Nos. 92-6151, 92-6427.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 11, 1992

Anthony Crowell, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
In No. 92-6427, Anthony Crowell appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Because Crowell filed his notice of appeal beyond the thirtyday period provided by Fed.  R. App.  P. 4(a)(1), we deny a certificate of probable cause to appeal and dismiss the appeal for lack of jurisdiction.   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (time periods for filing notices of appeal are "mandatory and jurisdictional").


2
In No. 92-6151, Crowell appeals from the district court's order denying his motion for an extension of time to appeal the final order in the underlying habeas proceeding.  Our review of the record and the district court's opinion discloses that the court did not abuse its discretion in denying this motion.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Crowell v. Murray, No. CA-91-315-3 (E.D. Va.  Jan. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED